Case 17-00363-jkf       Doc 35     Filed 10/04/19 Entered 10/04/19 13:23:43            Desc Main
                                   Document      Page 1 of 19


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re                                            :   Chapter 7

MICHAEL KAPLAN and NINA KAPLAN                   :

               Debtors           :                   Case No. 17-15868 (JKF)
________________________________

T. LEVY ASSOCIATES, INC.                         :

                       Plaintiff                 :

               v.                                :

MICHAEL KAPLAN and NINA KAPLAN                   :

               Defendants        :                   Adversary No. 17-00363
________________________________


                                           OPINION

Introduction

        Before the Court is the Plaintiff’s Motion for Summary Judgment. The Defendants

have filed a Response in Opposition to it. For the reasons which follow, the Motion will

be denied and granted in part. 1

Background

        Before the Defendants commenced this bankruptcy case, they had been sued by

the Plaintiff in the federal district court in Philadelphia. The case went to trial and the



1
 Because this matter involves a determination of non-dischargeability, it is within this Court’s
core jurisdiction. See 28 U.S.C. § 157(b)(2)(I) (designating among core bankruptcy issues
“determinations as to the dischargeability of particular debts”)
Case 17-00363-jkf        Doc 35   Filed 10/04/19 Entered 10/04/19 13:23:43          Desc Main
                                  Document      Page 2 of 19


jury returned a verdict in favor of the Plaintiff. The Defendants next filed a joint Chapter

7 bankruptcy petition seeking to discharge the liability resulting from that verdict. That

prompted the Plaintiff to file this adversary proceeding seeking to except its claim from

discharge. The Defendants answered the complaint and the Plaintiff now moves for

summary judgment.

Summary Judgment

         Motions for summary judgment are governed by Rule 56 of the Federal Rules of

Civil Procedure (“Fed.R.Civ.P.”). Pursuant to Rule 56, 2 summary judgment should be

granted when the “pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of law.”

Fed.R.Civ.P. 56(a). In making this determination, the court must consider all the

evidence presented, drawing all reasonable inferences therefrom in the light most

favorable to the nonmoving party, and against the movant. See Roth v. Norfalco, LLC,

651 F.3d 367, 373–74 (3d Cir.2011). The moving party has the burden of demonstrating

that no genuine issue of fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106

S.Ct. 2548, 2552, 91 L.Ed.2d 265 (1986).

Summary Judgment
via Collateral Estoppel

         Plaintiff would establish its right to summary relief by application of principles of

preclusion. It maintains that the same proofs which supported the jury’s verdicts likewise

furnish the requisite evidentiary basis upon which this Court can base a finding of non-


2
    Made applicable to adversary proceedings by B.R. 7056.
                                                2
Case 17-00363-jkf     Doc 35    Filed 10/04/19 Entered 10/04/19 13:23:43          Desc Main
                                Document      Page 3 of 19


dischargeability of Plaintiff’s claims. Although summary judgment cannot be granted

whenever material fact questions remain unresolved, summary judgment is often

appropriate when a claim or defense at issue is based upon res judicata (claim

preclusion from an earlier action) or collateral estoppel (issue preclusion from an earlier

action). In re Kridlow, 233 B.R. 334, 342 (Bkrtcy.E.D.Pa.1999); see also 18 Moore's

Federal Practice—Civil § 131.50[3] (Matthew Bender 3d ed.). “In such circumstances

the court need only compare the claims in the original action, the result in the original

action, and the claims presently before the court.” Kridlow, supra, id.; see also Grogan

v. Garner, 498 U.S. 279, 284, 111 S.Ct. 654, 658, 112 L.Ed.2d 755 (1991) (holding that

collateral estoppel applies in a non-dischargeability action)

Claims in the Original Action

       The District Court action alleged violations of federal racketeering law and of the

Pennsylvania common law of conversion, breach of fiduciary, duty tortious interference

with contractual relations, and misappropriation of trade secrets. The jury entered a

verdict in favor of Plaintiff and against the Debtors as follows:

                           Against                       Liable for

                    Michael Kaplan                 RICO, conversion, breach of
                                                  fiduciary duty, tortious interference
                                                  with contract

                    Nina Kapan                    RICO and conversion

See Verdict sheet attached to both the Motion and the Response.




                                              3
Case 17-00363-jkf          Doc 35   Filed 10/04/19 Entered 10/04/19 13:23:43        Desc Main
                                    Document      Page 4 of 19


Claims Presently
Before this Court

       The claims of non-dischargeability are based on three alternative grounds: first,

that the claim is the result of the Debtors' fraud3 and, second, that it arose out of the

Debtors' breach of their fiduciary duty to the Plaintiff or out of embezzlement, 4 and third

that the Plaintiff’s injury in this matter resulted from willful and malicious conduct on the

Debtors’ part. 5

Applicability of the Verdict
To the § 523 Claim

       The Plaintiff’s position is that different parts of the jury verdict prove different

nondischargeability provisions. The evidentiary effect of the RICO verdict, says Plaintiff,

is two-fold: it establishes liability under both subsections (a)(2)(A) and (a)(6) of § 523.

The conversion, breach of fiduciary duty, and tortious interference with contract verdicts

furnish the evidentiary basis upon which this Court can find liability under subsection

(a)(4). Mot., 9-21.

Debtors’ Position

       Debtors dispute that any such finding may be made. All that is before the Court,

they say, are verdict sheets which confirm liability for specified causes of action. Beyond

that, they go on, the record is devoid of how the jury reached its conclusions regarding

liability. Resp. 3, 6-7.




3
  11 U.S.C. § 523(a)(2)(A)
4
  11 U.S.C. § 523(a)(4)
5
  11 U.S.C. § 523(a)(6)
                                               4
Case 17-00363-jkf        Doc 35   Filed 10/04/19 Entered 10/04/19 13:23:43          Desc Main
                                  Document      Page 5 of 19


Standard for Collateral Estoppel

       And it is this question of what the jury had to have found in order to render its

verdict that implicates one of the elements of collateral estoppel: identity of issues. See

National Railroad Passenger Corp. v. Pennsylvania Pub. Util. Comm'n, 288 F.3d 519,

525 (3d Cir.2002) (listing the following four factors for issue preclusion as: (1) the issue

sought to be precluded is the same as that involved in the prior action; (2) the issue was

actually litigated; (3) there was a valid and final judgment; and (4) the determination was

essential to the prior judgment) (emphasis added). 6 That requires an analysis of the

elements of the causes of action in the instant complaint against those raised in the

District Court action.

Non-Dischargeable Fraud
and RICO

       Count I of this complaint seeks to except the Plaintiff’s claim from discharge

based on 11 U.S.C. § 523(a)(2)(A) (excepting from discharge debts arising from “false

pretenses, a false representation, or actual fraud”). In specific, its Motion refines the

culpable conduct down to “actual fraud.” See Mot., pp. 10-14. Plaintiff maintains that the

finding of RICO liability in the District Court precludes the Debtors from challenging

liability for actual fraud in this forum. For that to be so, however, the same issue before

the Court here (actual fraud) must have been before the jury in the District Court action

(RICO). To determine if those issues align, the Court must compare the elements of the

two causes of action.



6
 Because the prior judgment was rendered by a federal court, this Court will apply federal
principles of collateral estoppel. In re Docteroff, 133 F.3d 210, 214 (3d Cir. 1997)
                                               5
Case 17-00363-jkf       Doc 35    Filed 10/04/19 Entered 10/04/19 13:23:43        Desc Main
                                  Document      Page 6 of 19


What Constitutes
Actual Fraud

         The Bankruptcy Code does not define the term “actual fraud.” In Husky Intern.

Electronics v. Ritz, 7 the United States Supreme Court expounded on what constitutes

“actual fraud” under § 523(a)(2)(A). The High Court explained that the term “has two

parts: actual and fraud.” 136 S.Ct. at 1586. “Actual” denotes any fraud that “involves

moral turpitude or intentional wrong.’” Id. quoting Neal v. Clark, 95 U.S. 704, 709,

(1878). It concluded that “anything that counts as “fraud” and is done with wrongful

intent is ‘actual fraud.’” Id.

         Since the Husky decision, the Third Circuit has not had a case involving a claim

of “actual fraud” under of § 523(a)(2)(A). However, a decision from the Bankruptcy

Court for the Middle District of Pennsylvania explains that

         [t]o establish actual fraud under § 523(a)(2)(A), a creditor must prove that
         1) the debtor engaged in actual fraud; 2) the debtor obtained money,
         property, services or credit by engaging in actual fraud; and 3) the debt
         arose from the actual fraud. Hatfield v. Thompson (In re Thompson), 555
         B.R. 1, 10 (B.A.P. 10th Cir. 2016). Stated differently, a creditor must prove
         that a debtor took some action in furtherance of his wrongful intent, that
         the fraudulent action enabled him to obtain money, property, services or
         credit, and that the debt arose in the context of the fraudulent scheme.

In re Sheaffer, 2017 WL 377941, at *4 (Bankr. M.D. Pa. Jan. 25, 2017) (emphasis

added). This takes the Court to the next issue to be determined: what was the culpable

act that supported the jury’s RICO verdict which would likewise constitute the requisite

fraudulent conduct for a finding of “actual fraud” for nondischargeability purposes.




7
    136 S.Ct. 1581 (2016)
                                               6
Case 17-00363-jkf     Doc 35      Filed 10/04/19 Entered 10/04/19 13:23:43      Desc Main
                                  Document      Page 7 of 19


Mail/Wire Fraud Predicate
Acts under RICO

       The RICO verdict was based on mail and wire fraud. See 18 U.S.C. §

1961(1)(B). For mail or wire fraud to be found, “[a] scheme or artifice to defraud need

not be fraudulent on its face but must involve some sort of fraudulent

misrepresentations or omissions reasonably calculated to deceive persons of ordinary

prudence and comprehension.” Brokerage Concepts, Inc. v. U.S. Healthcare, Inc., 140

F.3d 494, 528 (3d Cir.1998) (quoting Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d

1406, 1415 (3d Cir.1991)). Consistent with that controlling authority, the District Judge

instructed the jury as follows:

             The racketeering activities that are alleged here by T. Levy
       Associates are acts that violate the federal, that’s the United States, mail
       and wire fraud statutes. I have to explain to you these statutes so you
       understand whether T. Levy proved to you that the Defendants violated
       them as a predicate acts.

                First, the mail fraud statute as a predicate offense. To prove mail
       fraud, T. Levy Associates must show the following: that the Defendants
       willfully and knowingly participated in a sc[heme] to defraud T. Levy
       Associates. Second, they did so with an intent to defraud, and third, they
       used the U.S. mail for the purpose of executing the scheme to defraud.

               The second one, predicate act, remember, the first one is mail
       fraud. The second is wire fraud. To show wire fraud, as its other predicate
       act., T. Levy associates must show to you by a preponderance of the
       evidence that the Defendants willfully and knowingly participated in a
       scheme to defraud T. Levy Associate, they did so with an intent to
       defraud, and, third, that they made interstate phone calls or used
       electronic communications for the purpose of executing their scheme for
       planning to defraud.

              The next question you see on your test, so to speak, on your
       verdict slip is question three. And that is what amount of money. That’s the
       damages question. So if you find that the Defendants violated RICO and
       you go to each one of them, if you find that that Defendant violated RICO,

                                             7
Case 17-00363-jkf      Doc 35    Filed 10/04/19 Entered 10/04/19 13:23:43          Desc Main
                                 Document      Page 8 of 19


       you must decide whether that violation of RICO, the racketeering statute,
       caused an injury to T. Levy Associates.

              The damages that T. Levy Associates may recover are those that
       are caused by the predicate acts I just talked about. Constituting the
       pattern of racketeering activity if they injure T. Levy Associates in its
       business or property.

See Mot. Ex. 4, Trial Tr. 1560-61. [emphasis added] For the jury to have reached verdict

of liability, they had to have found that the Defendants (1) willfully and knowingly

participated in an artifice to defraud the Plaintiff; (2) that they intended to defraud the

Plaintiff; and (3) that this was done via the U.S Mail service or via interstate telephony or

other electronic means. Id. These findings, say Plaintiff, equate with the finding required

to for a finding of actual fraud under Bankruptcy Code § 523(a)(2)(A).

       The Court, for its part, does not agree that the two causes of action share all the

same elements. They do share a similar state of mind: actual fraud requires the

wrongful intent when engaging in fraudulent conduct. Also in common is conduct

consisting of a fraudulent scheme or misrepresentation. But this is the point at which

actual fraud may require more in the way of proof. The Husky decision recognized that it

“has historically construed the terms in § 523(a)(2)(A) to contain the ‘elements that the

common law has defined them to include.’” 136 S.Ct. at 1586. It also confirmed that

certain requirements, for example, justifiable reliance are still required when a fraud is

based on misrepresentation. Id. 1589 (quoting Field v. Mans, 516 U.S. 59, 69, 116 S.Ct.

437, 133 L.Ed.2d 351 (1995)); accord In re Cahill, 2017 WL 713565, at *7

(Bankr.E.D.N.Y. Feb 22, 2017); In re Korn, 567 B.R. 280, 302 (Bankr. E.D. Mich. 2017);

In re Silvestri, 2018 WL 736146, at *5 (Bankr. D. Conn. Feb. 6, 2018); In re Lanier, 589

B.R. 901, 912 (Bankr.M.D.Fla. 2017). So, for the mail/wire fraud verdict to furnish the
                                           8
Case 17-00363-jkf     Doc 35    Filed 10/04/19 Entered 10/04/19 13:23:43         Desc Main
                                Document      Page 9 of 19


evidentiary basis for the actual fraud, nondischargeability claim, the other element

normally associated with common law fraud; to wit, reliance, must also be present. The

record in the District Court established the act and intent requirements for an actual

fraud claim, but not the reliance requirement.

       Reliance, however, is not an element of either mail or wire fraud. The leading

commentator on RICO explains:

       Probably none of the predicate acts that can form the basis of a civil RICO
       claim is broader than the federal mail and wire fraud statutes. These
       statutes prohibit any use of the mails or of interstate telephone calls in
       furtherance of any fraudulent scheme. Unlike many other predicate acts,
       the mail and wire fraud statutes do not require that the plaintiff plead that
       the misrepresentation, reliance, or injury stemmed directly from the
       conduct at issue, i.e., the mail or wire communication. The communication
       need only be in furtherance of a scheme which itself intentionally or
       recklessly causes the harm. The reach this gives civil RICO is particularly
       striking when it is considered that, absent civil RICO, the federal mail and
       wire fraud statutes do not create a private right of action

       Some courts, however, had tried to limit the scope of civil RICO claims
       based upon alleged predicate acts of mail and wire fraud by requiring that
       the plaintiff rely upon the misrepresentations constituting predicate acts of
       mail or wire fraud. Other courts declined to impose such a limitation. The
       United States Supreme Court resolved this issue in Bridge v. Phoenix
       Bond & Indemnity Co., 8 holding that first-party reliance is not required for a
       plaintiff to assert a civil RICO claim predicated on mails fraud.
       …
       Following the Supreme Court’s decision in Bridge, circuit courts have
       recognized that “plaintiffs need not plead or prove that they relied on
       defendants’ alleged misrepresentations in order to establish the elements
       of their civil RICO claim based on mail or wire fraud.

Rakoff and Goldstein, RICO Civil and Criminal Law and Strategy, § 2.02[1]. So, the

record’s failure to contain any mention of reliance on the District Court’s or the jury’s



8
 553 U.S. 639, 128 S.Ct. 213, 1170 L.Ed.2d 1012 (2008); see also Stoneback v. ArtsQuest,
2013 WL 3090714, at *15 (E.D.Pa. June 20, 2013) (holding the same consistent with Bridge)
                                              9
Case 17-00363-jkf      Doc 35   Filed 10/04/19 Entered 10/04/19 13:23:43           Desc Main
                                Document     Page 10 of 19


part is explained by the fact that it is not a required finding for RICO mail/wire fraud

liability. But because reliance is required for fraud under Bankruptcy Code §

523(a)(2)(A) the evidentiary value of the prepetition RICO judgment has only partial

preclusive effect. See Carden v. Yakov (In re Yakov), Adv. No. 18-00103

(Bankr.E.D.Pa. Apr. 25, 2019) (granting partial collateral estoppel as to 4 out of 5

elements of fraud claim and leaving justifiable reliance element as unproven by prior

state court judgment).

Willfulness and Malicious
Injury under RICO

       But in addition to the nondischargeability based on fraud, the Plaintiff would apply

the RICO findings offensively to bar the Defendants from disputing that its claim is one

arising from willful and malicious injury on their part. The Code excepts from discharge

debts incurred for “willful and malicious injury by the debtor to another entity or to the

property of another entity.” 11 U.S.C. § 523(a)(6). This exception requires the injury to

have been both willful and malicious. 4 Collier on Bankruptcy, ¶ 523.12[2] (16th ed.)

The two elements are “distinct requirements.” In re Jacobs, 381 B.R. 128, 136

(Bankr.E.D.Pa. 2008). The term “willful” refers to a deliberate or intentional injury, not

just a deliberate or intentional act that leads to injury. In re Coley, 433 B.R. 476, 497

(Bkrtcy.E.D.Pa.2010) (citing Kawaauhau v. Geiger, 523 U.S. 57, 118 S.Ct. 974, 140

L.Ed.2d 90 (1998)). The plaintiff must establish that the debtor “purposefully inflict[ed]

the injury or act[ed] in such a manner that he is substantially certain that injury will

result.” In re Conte, 33 F.3d 303, 305 (3d Cir.1994). “Malice” refers to actions that are

wrongful and without just cause or excuse, even in the absence of personal hatred,

                                              10
Case 17-00363-jkf      Doc 35    Filed 10/04/19 Entered 10/04/19 13:23:43           Desc Main
                                 Document     Page 11 of 19


spite or ill-will. 4 Collier, supra, id. Thus, the Plaintiffs must establish three (3) elements

demonstrating that the debt arose from an injury to the Plaintiffs that was:

       (1) willful (i.e., involving deliberate and intentional conduct);

       (2) malicious (i.e., wrongful); and

       (3) intended or substantially certain to cause injury.

See In re Jacobs, supra, at 145.

       As to the three elements, the RICO verdict certainly furnishes proof of willfulness.

That term is understood to mean deliberate or intentional. The jury was instructed on

the question of RICO mail or wire fraud that it had to find willing or knowing participation

by the Debtors in the scheme to defraud the Plaintiff. That finding was necessary to

their ultimate finding of RICO liability.

       The malice element, while less clear, is also established by the jury’s verdict. In

this context, the “wrongfulness” which characterizes malice involves

       conduct more culpable than that which is in reckless disregard of creditors'
       economic interests and expectancies, as distinguished from mere legal
       rights. Moreover, knowledge that legal rights are being violated is
       insufficient to establish malice, absent some additional “aggravated
       circumstances.”

Id. at 139 quoting In re Long, 774 F.2d 875, 881 (8th Cir.1985). The guilty RICO

verdict means that the jury found two things: first, that the Defendants

“participated in a scheme to defraud;” and second, and more importantly for

present purposes, that they did so with an intent to defraud. That second finding

demonstrates an awareness of conduct that is beyond recklessness or mere

indifference. It is, in fact, malicious as the statute understands it to mean.


                                              11
Case 17-00363-jkf      Doc 35    Filed 10/04/19 Entered 10/04/19 13:23:43        Desc Main
                                 Document     Page 12 of 19


       What the Court cannot find from the record, however, is an intent to injure on

Debtors’ part. The jury’s finding that the Defendants were liable for mail and wire fraud

proves that they intended to enrich themselves via their fraud; however, it does not

indicate that this was also done with the aim of injuring the Plaintiff. See Fox v. Shervin

(In re Shervin), 112 B.R. 724, 736 (Bankr.E.D.Pa. 1990) (finding that debtor’s

dissipation of assets was intended to make himself judgment proof but not finding that

such conduct constituted an injury to o wrongful act against the plaintiff); cf Siebenoller

v. Rahrig (In re Rahrig), 373 B.R. 829, 833 (Bankr.N.D.Ohio 2007) (explaining that while

the fraud and willful and malicious injury exceptions to discharge share the element of

scienter, they apply in slightly different contexts). Defendants are thus not precluded

from disputing the Plaintiff’s claim of willful and malicious injury.

Section 523(a)(4) Claims

       That leaves the claims under the dischargeability provision set forth in subsection

(a)(4). Paragraph (4) excepts from discharge debts for “fraud or defalcation while acting

in a fiduciary capacity, embezzlement, or larceny.” 11 U.S.C. § 523(a)(4). To reiterate,

the jury found both Defendants liable for conversion but only Michael Kaplan liable for

breach of fiduciary and duty tortious interference of contract. The Plaintiff asks the Court

to apply the jury’s verdict offensively to bar Defendants from disputing non-

dischargeability. Plaintiff contends that the Defendants’ liability is non-dischargeable on

two of the grounds set forth subsection (a)(4). The breach of fiduciary duty and tortious

interference with contract verdicts constitute fraud or defalcation in a fiduciary capacity.

Mot. 16-18. Equally, the conversion verdict constitutes embezzlement. Id. 18-19.


                                              12
Case 17-00363-jkf       Doc 35   Filed 10/04/19 Entered 10/04/19 13:23:43          Desc Main
                                 Document     Page 13 of 19


Evidentiary Standards
Applicable to Fiduciary Fraud

         Because the Defendants dispute the evidentiary value of any part of the jury’s

verdict, 9 the Court will begin with the threshold element of the Plaintiff’s fiduciary fraud

claim; to with, whether Michael Kaplan was a “fiduciary” for purposes of § 523(a)(4).

Useful to this determination is the analysis offered by Bankruptcy Judge Frank of this

District:

         In dischargeability proceedings under 11 U.S.C. § 523(a)(4), it is
         sometimes difficult to ascertain whether a debtor was acting “in a fiduciary
         capacity” within the meaning of the Bankruptcy Code. The determination
         requires consideration of three (3) sources that bankruptcy courts consult
         in rendering decisions in § 523(a) proceedings: (1) the facts regarding the
         nature of the relationship between the debtor and the creditor; (2) the
         treatment of the debtor-creditor relationship under applicable
         nonbankruptcy law; and (3) historic bankruptcy dischargeability policy
         under § 523(a)(4). These sources may push and pull a court in different
         directions.
         …
         Historically, the United States Supreme Court has instructed that the term
         “fiduciary,” as it is used in § 523(a)(4), is to be construed narrowly. As far
         back as 1934, the Court stated that “the statute speaks of technical trusts,
         and not those which the law implies from the contract.” Davis v. Aetna
         Acceptance Co., 293 U.S. 328, 333, 55 S.Ct. 151, 79 L.Ed. 393 (1934)
         (internal quotations and citation omitted). See also Upshur v. Briscoe, 138
         U.S. 365, 375, 11 S.Ct. 313, 34 L.Ed. 931 (1891) (“Within the meaning of
         the exception in the bankruptcy act, a debt is not created by a person
         while acting in a ‘fiduciary character,’ merely because it is created under
         circumstances in which trust or confidence is reposed in the debtor, in the
         popular sense of those terms”).

         Thus, the term “fiduciary capacity generally has a narrower meaning in
         bankruptcy than its traditional common law definition.” In re Dawley, 312
         B.R. 765, 777 (Bankr.E.D.Pa.2004) (internal quotations omitted). The key
         inquiry is to distinguish “§ 523(a)(4) fiduciaries” from mere agents or
         representatives. See, e.g., In re Scott, 203 B.R. 590, 596–97
         (Bankr.E.D.Va.1996); In re Reeves, 124 B.R. 5, 9–10 (Bankr.D.N.H.1990).
         In other words, § 523(a)(4) is not intended to apply to an ordinary
9
    Resp. 9
                                               13
Case 17-00363-jkf     Doc 35    Filed 10/04/19 Entered 10/04/19 13:23:43          Desc Main
                                Document     Page 14 of 19


       commercial or contractual relationship. See, e.g., In re Lowery, 440 B.R.
       914, 926 (Bankr.N.D.Ga.2010); Coley, 433 B.R. at 496.

       In determining whether the requisite fiduciary relationship exists,
       bankruptcy courts look “for guidance” to applicable nonbankruptcy state
       law. However, consistent with the Supreme Court's admonition in Davis of
       the limited nature of a § 523(a)(4) fiduciary, the mere fact that the parties'
       relationship may have some of the characteristics of a fiduciary
       relationship under state law, does not necessarily mean that the
       relationship is a fiduciary one under § 523(a)(4). The Seventh Circuit has
       stated this general principle directly: “Not all persons treated as fiduciaries
       under state law are considered to ‘act in a fiduciary capacity’ for purposes
       of federal bankruptcy law.” In re Berman, 629 F.3d 761, 767 (7th
       Cir.2011). State law “cannot magically transform ordinary agents,
       contractors, or sellers into fiduciaries by the simple incantation of the
       terms ‘trust’ or ‘fiduciary.’”

Larsen v. Bayer (In re Bayer), 521 B.R. 491, 505-06 (Bankr.E.D.Pa.2014).

       And it would be the element of agency that would lead the jury to find that Mr.

Kaplan had breached a fiduciary duty. The District Court instructed the jury as follows

on the question of whether Plaintiff had proven its claim of breach of fiduciary duty:

       Here are the elements of a cause of action for breach of fiduciary duty: an
       agent is required to act with the utmost good faith in carrying out the
       interest of his or her principal. An agent is a person who works or follows
       direction of principal. Agent, principal. The agent violated his duty when he
       had the personal knowledge in the dealings that might affect his or her
       judgment and fails to act only for the principal’s benefit.

       So, T. Levy Associates here is the principal. Michael Kaplan is the agent.
       So T. Levy Associates must prove by a preponderance that Michael
       Kaplan negligently or intentionally failed to use reasonable care in carrying
       out his duties. Second, that T. Levy Associates suffered injury. And, third,
       that Michael Kaplan’s failure was a real factor in bringing about T. Levy
       Associates’ injuries.

Trial Tr. 1568-69. [emphasis added] So for the jury to have found that Mr. Kaplan

breached a fiduciary duty, it must first have determined that he stood in an agent to



                                             14
Case 17-00363-jkf      Doc 35     Filed 10/04/19 Entered 10/04/19 13:23:43          Desc Main
                                  Document     Page 15 of 19


principal relationship with the Plaintiff. This is not the type of trust relationship which

subsection (a)(4) entails:

       A fiduciary relationship exists under § 523(a)(4) if an express or technical
       trust is present. E.g., 4 Collier at ¶ 523.10[1][d]; Coley, 433 B.R. at 495
       (citing authorities). An express trust is one “created with the settlor's
       express intent, usually declared in a writing.” In re Thompson, 458 B.R.
       504 (8th Cir. BAP 2011) (quoting Black’s Law Dictionary 1650 (9th ed.
       2009) (alterations omitted)); accord In re Keogh, 509 B.R. 915, 933
       (Bankr.E.D.Mo.2014) (same). A technical trust is usually described as one
       created by statute or common law. E.g., Keogh, 509 B.R. at 933. Further,
       under § 523(a)(4), the trust relationship must pre-exist the alleged
       defalcation or fraud.

Bayer, supra, 521 B.R. at 506. For the jury to have found Mr. Kaplan guilty of breaching

a fiduciary duty, it had to find that he breached that duty qua agent. Acting in that

capacity does not constitute the requisite fiduciary relationship. There is then no basis

upon which the Court may apply the jury’s verdict as to the breach of fiduciary to find

liability under § 523(a)(4).

       The same must apply to the argument that the verdict for tortious interference

with contract verdict likewise proves a § 523(a)(4) claim. On that cause of action, the

jury was instructed as follows:

       Tortious interference is a claim against Michael Kaplan and BLC Beauty.
       To succeed on this claim, T. Levy Associates must prove the following by
       a preponderance of the evidence: First, the existence of a contractual or
       p[ro]spective contractual or economic relationship between T. Levy
       associates and a third party. Second, purposeful action by Michael Kaplan
       or BLC Beauty specifically intended to harm an existing relationship or
       intended to prevent a [pro]spective relation from occurring. Third, the
       absence] of a privilege or a justification on the part of Michael Kaplan or
       BLC Beauty. Fourth, legal damage to the Plaintiff, T. Levy Associates, as
       a result of Michael Kaplan or BLC Beauty’s conduct, and for any
       p[ro]spective contract, a reasonable likelihood the relationship would have
       occurred but for Michael Kaplan and BLC Beauty’s interference.


                                              15
Case 17-00363-jkf        Doc 35   Filed 10/04/19 Entered 10/04/19 13:23:43        Desc Main
                                  Document     Page 16 of 19


Trial Tr. 1565-66. Like the breach of fiduciary duty instructions, there is no charge for

the jury to determine if an express or technical trust was part of the parties’ relationship.

For that reason, the tortious interference with contract verdict does not prove the

fiduciary fraud claim.

The Conversion Verdict and
Embezzlement under § 523(a)(4)

         That leaves as the final part of the jury verdict the finding that both Defendants

were found liable for conversion. Plaintiff contends that a finding of conversion equates

to embezzlement under § 523(a)(4). Applying that finding offensively in this proceeding,

the Plaintiff would bar the Defendants from disputing a charge of embezzlement. As the

offense of embezzlement is among the grounds for exception of a claim from discharge,

the jury award of $100,000 for that offense should be deemed nondischargeable. Mot.

18-19.

         To determine if Plaintiff is correct, a comparison of the elements of

embezzlement to those of conversion is required. But before getting to that analysis,

two observations are warranted. First, the existence of a fiduciary relationship is not

required for the non-dischargeability of a debt owing to larceny or embezzlement. In re

Vidal, 2012 WL 3907847, at *20 (Bankr.E.D.Pa. Sept. 7, 2012) citing In re Giarratano,

299 B.R. 328, 337 (Bankr.D.Del.2003). Second, for purposes of this subsection, a

bankruptcy court should apply the federal common law definition of embezzlement. Id.

at *21; see also United States v. Patton, 120 F.2d 73, 75 (3d Cir.1941) (“It is ... well

settled that when a federal statute uses a term known to the common law to designate a



                                              16
Case 17-00363-jkf      Doc 35    Filed 10/04/19 Entered 10/04/19 13:23:43            Desc Main
                                 Document     Page 17 of 19


common law offense and does not define that term, courts called upon to construe it

should apply the common law meaning).

       Embezzlement is defined as the “fraudulent appropriation of property by a person

to whom such property has been entrusted or into whose hands it has lawfully come.”

Moore v. United States, 160 U.S. 268, 269, 16 S.Ct. 294, 40 L.Ed. 422 (1895). To prove

a debtor committed embezzlement within the meaning of § 523(a)(4), a plaintiff must

establish that: (1) the debtor was entrusted; (2) with property; (3) of another; (4) which

the debtor appropriated for his own use; and (5) with fraudulent intent. Ginsburg ex rel

The Vertical Group, Inc. v. Birenbaum (In re Birenbaum), 2006 WL 1997478, at *8

(Bankr.W.D.Pa. July 7, 2006).

       Compare this to the District Judge’s instructions as to the elements for

conversion:

       There is also a claim here you see for T. Levy Associates conversion
       claim. … Conversion is the deprivation of another person’s or party’s
       interest in property or right in property or use or possession of tangible
       personal property, or other interference with [sic] without the owner’s
       consent and without lawful justification.

Trial Tr. 1567 [emphasis added]. 10

       The two causes of action differ in at least two respects: conduct and state of

mind. To embezzle, one must be entrusted with the property of another; to convert, one

deprives another of the other’s property. See In re Hatch, 2009 WL 3208694, at *6


10
  This is consistent with established Pennsylvania law. See In re Lewis, 478 B.R. 645, 668
(Bankr. E.D. Pa. 2012) (citing the very same elements for a cause of action of conversion); cf
Sosa v. Alvarez-Machain, 542 U.S. 692, 729 (2004) (recognizing that federal courts have no
authority to derive general common law)


                                               17
Case 17-00363-jkf       Doc 35    Filed 10/04/19 Entered 10/04/19 13:23:43            Desc Main
                                  Document     Page 18 of 19


(Bankr.E.D.Pa., Sept 30, 2009) (finding that claim involving debtor’s wrongful obtaining

of property right; i.e., by conversion, cannot by definition constitute embezzlement); see

also In re Dawley, 312 B.R. 765, 779 (Bankr.E.D.Pa. 2004) (explaining that plaintiff

alleging embezzlement must first “show that defendant received property legally”).

       Here, the jury was instructed that it must find that the Defendants deprived

Plaintiff of its property without Plaintiff’s consent if they were to return a verdict of liability

for conversion. They did so and the obvious inference from that verdict is that they

found a lack of consent. That finding precludes a claim for embezzlement. On that basis

alone, the Court may reject the plaintiff’s request to deem the issue of embezzlement

settled by the jury’s verdict.

       And it is not only the predicate acts which are inapposite. The requisite state of

mind for a claim of embezzlement is not established by the conversion verdict.

Embezzlement requires a showing of fraudulent intent. Bullock v. BankChampaign,

N.A., 569 U.S. 267, 273, 133 S. Ct. 1754, 1759, 185 L. Ed. 2d 922 (2013) (noting that

embezzlement “involv[es] moral turpitude or intentional wrong”); In re Gregorowicz, 27

B.R. 193, 195 (Bankr.M.D.Pa.1982) ( stating that embezzlement under § 523(a)(4)

requires proof of fraudulent intent); In re Bell, 498 B.R. 463, 483 (Bankr.E.D.Pa. 2013)

(listing among the elements of embezzlement fraudulent intent). Fraudulent intent is

defined as “intent to defraud, to deceive, acting in bad faith.” In re Kiesewetter, 391 B.R.

740, 749 (Bankr. W.D. Pa. 2008)

       Conversion, on the other hand, requires simple intent:

       Conversion is the deprivation of another's right of property in, or use or
       possession of, a chattel, without the owner's consent and without lawful

                                                18
Case 17-00363-jkf      Doc 35   Filed 10/04/19 Entered 10/04/19 13:23:43          Desc Main
                                Document     Page 19 of 19


        justification. Conversion can result only from an act intended to affect
        chattel. Specific intent is not required, however, but rather an intent to
        exercise dominion or control over the goods which is in fact inconsistent
        with the plaintiff's rights establishes the tort. Money may be the subject of
        conversion.

Johnson v. State Farm Life Ins. Co., 695 F.Supp.2d 201, 211 (W.D. Pa. 2010) quoting

Parker Oil Co. v. Mico Petro and Heating Oil, LLC, 979 A.2d 854, 860 (Pa.Super.2009).

[emphasis added]. The jury’s verdict as to conversion tells the Court nothing beyond

that they found the Defendant knew what they were doing as to the property wrongfully

taken. But as to what their intentions were as to the Plaintiff when they undertook this

act, no conclusion may be reached. So, the record on conversion fails to furnish the

requisite evidentiary basis upon which this Court can conclude that embezzlement is

established.

Summary

        The record from the District Court proceeding is either inapposite or

underdeveloped for purposes of collateral estoppel. For that reason, the Plaintiff’s

Motion for Summary Judgment must be partially denied.

        An appropriate Order follows.

                                               BY THE COURT


Date:    2FWREHU
                                               Jean K. FitzSimon
                                               United States Bankruptcy Judge




                                              19
